Edmonds, J.
Cases of this kind have occurred where, the damages could very conveniently have been ascertained by a sheriff’s jury, but where the plaintiff’s attorney, upon an affidavit like this, has obtained a rule of reference, and very largely and unnecessarily augmented the costs. To guard against such an abusé of the statute, I shall in future exact from the plaintiff’s attorney a sworn copy of the account on which the suit is brought; so that the court may judge for itself as to the necessity of a reference.